Citation Nr: 1738843	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to December 1969.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Service Medal with 1 Star, Vietnam Campaign Medal with device, Good Conduct Medal, and a Rifle Sharpshooter Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to service connection for bilateral hearing loss; deferred a decision on entitlement to compensation for ischemic heart disease, triple by-pass surgery, and carotid artery replacement; and deferred a decision on entitlement to compensation for erectile dysfunction secondary to ischemic heart disease.  The claim was subsequently transferred to the RO in St. Petersburg, Florida.

In an April 2016 decision, the Board denied entitlement to an initial compensable rating for bilateral hearing loss and remanded the issue of entitlement to TDIU for further development.  


FINDINGS OF FACT

1.  The Veteran does not meet the schedular criteria for TDIU. 

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

TDIU benefits may be granted when it is established that the Veteran has service-connected disabilities that are so severe as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, failure to meet the schedular requirements for TDIU is not a bar to benefits.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If the Board determines that the Veteran is unemployable due to his service-connected disabilities and does not meet the shedular requirements, the Board mus refer the TDIU claim to the Director of Compensation Service for extraschedular consideration.  Id.

II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran underwent a VA hearing loss and tinnitus examination in September 2015.  At that time, the Veteran reported that his hearing loss rendered him unable to work.  

In November 2016, the Veteran underwent a VA heart conditions examination.  The examiner noted that the Veteran's heart condition impacted his ability to work, as the Veteran reported spells of chest pressure, shortness of breath, and weakness.  The Veteran also reported that he would have no energy with little activity. 

The Veteran submitted an application for increased compensation based in unemployability in June 2017.  He reported that his service-connected heart disease prevented him from securing or following any substantially gainful employment.  The Veteran further reported that he had worked as the owner of a funeral home from 1973 to 2013.  He marked "no" when asked if he left his self-employment because of his disability and indicated that he had not tried to obtain employment since the time he separated from employment.  

In August 2017, the Veteran underwent another VA heart conditions examination.  The examiner noted that the Veteran worked one day a week as a volunteer at the West Palm Beach VA.  The examiner further noted that the Veteran's heart condition did not impact his ability to work.  

III.  Analysis

In this case, the Veteran is service-connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; coronary artery disease post coronary artery bypass graft (CABG), evaluated as 30 percent disabling; bilateral hearing loss, evaluated as 0 percent disabling; and erectile dysfunction associated with coronary artery disease post coronary artery bypass graft (CABG), evaluated as 0 percent disabling.  The Veteran's combined disability rating is evaluated at 50 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU on a schedular basis must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b) (2016).  However, the competent evidence of record does not indicate that the Veteran is unemployable due solely to his service-connected disabilities.  There is no evidence in the record nor does the Veteran contend that PTSD or erectile dysfunction associated with CABG has an effect on his ability to secure and follow a substantially gainful occupation.  Therefore, the Board will address the Veteran's contentions that his bilateral hearing loss and coronary artery disease render him unemployable.

Upon examination in September 2015, the Veteran reported that he was unable to work due to his hearing loss.  The Board acknowledges that the examiner noted that the Veteran's bilateral hearing loss disability impacts the ordinary conditions of daily life, including the Veteran's ability to work.  However, this finding does not demonstrate that the Veteran's bilateral hearing loss prevents him from securing or following substantially gainful employment.

As to the Veteran's service-connected coronary artery disease, during an August 2016 VA examination, the examiner noted that the Veteran's heart condition impacted his ability to work, as the Veteran reported experiencing spells of chest pressure, shortness of breath, and weakness.  In a subsequent VA heart examination performed in August 2017, the examiner noted that the Veteran's heart condition did not impact his ability to work.  While the Board acknowledges that some degree of occupational impairment due to his coronary artery disease is evidenced by the record, this finding does not demonstrate that the Veteran's coronary artery disease prevents him from securing and following substantially gainful employment.

The Board finds that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings, and a high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1 specifically states the following: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm, and requiring of extraschedular consideration.  None of the examiners has described total occupational impairment, and the weight of the clinical evidence does not support his contentions that his service-connected bilateral hearing loss and coronary artery disease are of such severity so as to preclude his participation in any form of substantially gainful employment.  Nor does the record support a finding that a combination of all of his service-connected disabilities prohibit substantially gainful employment.  Thus, the Board sees no basis for referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration. 

The Board acknowledges and appreciates the Veteran's years of honorable service to this country, and this decision denying TDIU is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claim, the claim cannot be granted.

ORDER

Entitlement to TDIU is denied.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


